DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 23, 28-30, 34, and 41 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Farnsworth et al. [US 2011/0109891].
For claim 23, Farnsworth teaches an article of manufacture comprising: 
a component (lens, see [0097]-[0102]) of a lithography apparatus; and 
a mounting structure (see Figs. 10-11) formed on the component using additive manufacturing (product by process language of how the structure is formed does not further limit the structure of the support, see MPEP §§ 2113, 2173.05(g), and 2173.05(p)), the mounting structure comprising 
a transitional interface portion having a lattice structure (1002) and wherein the lattice structure is formed on the component (attached to lens, see [0098]) product by process language 
a mechanical attachment region (1008, see [0100]) integrally formed with the transitional interface portion using additive manufacturing (product by process language of how the structure is formed does not further limit the structure of the support, see MPEP §§ 2113, 2173.05(g), and 2173.05(p)), and 
wherein the mounting structure is configured to permit light access to the component therethrough (surrounds periphery of the lens, see Fig. 4 and 11) .
For claim 41, Farnsworth teaches an article of manufacture (see [0097]-[0102]) comprising: 
a carrier (1004, see Fig. 10); 
a mounting structure (1002) comprising a transitional interface portion (1006a and 1006b) having a lattice structure and wherein the lattice structure is formed on the carrier (attached to 1004, see Fig. 10, product by process language of how the structure is formed does not further limit the structure of the support, see MPEP §§ 2113, 2173.05(g), and 2173.05(p)), and 
a mechanical attachment region (1008) integrally formed with the transitional interface portion (see [0100]) using additive manufacturing (product by process language of how the structure is formed does not further limit the structure of the support, see MPEP §§ 2113, 2173.05(g), and 2173.05(p)), and 
wherein the mounting structure is configured to permit light access to the component therethrough (surrounds periphery of the lens, see Fig. 4 and 11); and 

For claims 28 and 29, Farnsworth teaches the component has an adhesion layer and the mounting structure is formed on the adhesion layer (epoxy, see [0098]), the adhesion layer has characteristics of a sputtered adhesion layer (epoxy adhesive shares the characteristic of adhesive layer that sputtered by providing an adhesive layer).
For claim 30, Farnsworth teaches the mounting structure comprises a metallic material (steel, see [0102]).
For claim 34, Farnsworth teaches the lattice structure comprises at least one flexure (first and second flexures 1006a and 1006b, see [0098]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 24-27, 35, and 42-44 are rejected under 35 U.S.C. 103 as being unpatentable over Farnsworth in view of Sogard et al. [US 2009/0147386].
For claim 35, Farnsworth teaches an article of manufacture (see [0097]-[0102]) comprising: 
an optical element (lens, see [0097]-[0102]); and 
a mounting structure (see Figs. 10-11) comprising a transitional interface portion (1002)  having a lattice structure (1006a and 1006b), and a mechanical attachment region (1008) integrally formed with the transitional interface portion (see [0100]) using additive 
wherein the mounting structure is configured to permit light access to the component therethrough (surrounds periphery of the lens, see Fig. 4 and 11).
Farnsworth fails to teach the lattice structure is adhered to the optical element using brazing.
Sogard teaches the lattice structure is adhered to the optical element using brazing (see [0054]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the brazing as taught by Sogard in the adherence between the optical element and the lattice as taught by Farnsworth in order to provide for a secure connection between the finger and the optical member.
For claims 24-27 and 42-44, Farnsworth fails to teach the component comprises an optical element comprising glass, metal, a ceramic material, and a composite material.
Sogard teaches the component comprises an optical element comprising glass, metal, a ceramic material, and a composite material (body 14 made of ZERODUR that is a glass-ceramic composite containing metal-oxides, see [0041]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the material types as taught by Sogard in the optical element as taught by Farnsworth, because Zerodur has a low coefficient of thermal expansion and will maintain a desired shape when exposed to high temperatures during UV exposure.
Claims 36, 37, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Farnsworth in view of Sogard as applied to claim 35 above, and in further view of Lessar et al. [US 5,902,326].
For claims 36 and 37, Farnsworth fails to explicitly teach the optical element has an adhesion layer and the support structure is adhered by brazing to the adhesion layer, wherein the adhesion layer has characteristics of a sputtered adhesion layer.
Lessar teaches the optical element (30) has an adhesion layer (sputtered niobium/titanium alloy, see col. 6 lines 35-48) and the support structure (ferrule 20) is adhered by brazing to the adhesion layer with a brazing material (32), wherein the adhesion layer has characteristics of a sputtered adhesion layer (sputtered alloy).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the brazing layers as taught by Lessar in the brazing coupling as taught by Sogard and Farnsworth, because the sputtered surface allows for providing a suitable surface for brazing a metal support to a glass-ceramic optical element.
For claim 39, Farnsworth teaches the lattice structure comprises at least one flexure (first and second flexures 1006a and 1006b, see [0098]).
Claims 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over Farnsworth in view of Loopstra et al. [WO 2016/091486].
For claims 31-33, Farnsworth fails to teach the support structure comprises a first metallic material and a second metallic material, and further comprises a first region comprising a higher concentration of first metallic material than the second metallic material, and a second region comprising a higher concentration of second metallic material than the first metallic material, or the support structure comprises a first nonmetallic material and a second metallic 
Loopstra teaches an active cooling device 2 with cooling channels 12, 14 (see Figs. 5-7) wherein, the support structure comprises a first metallic material (substrate 8 made of invar, a nickel–iron alloy, see [000110]) and a second metallic material (plate 4 made from copper or aluminum, see [000110]), and further comprises a first region (substrate 8) comprising a higher concentration of first metallic material than the second metallic material (substrate 8 made of invar and not of copper or aluminum, see [000110]), and a second region (plate 4) comprising a higher concentration of second metallic material than the first metallic material (plate 4 made from copper or aluminum not invar, see [000110]), or the support structure comprises a first nonmetallic material (substrate 8 made of ZERODUR, ULE, and  quartz,  see [000110]) and a second metallic material (plate 4 made from copper or aluminum, see [000110]) and further comprises a first region comprising a higher concentration of first nonmetallic material than second metallic material (substrate 8 made of ZERODUR, ULE, and quartz, and not copper or aluminum, see [000110])  and a second region comprising a higher concentration of second nonmetallic material than first metallic material (plate 4 made from copper or aluminum and not ZERODUR, ULE, and quartz, see [000110]), wherein first nonmetallic material comprises a glass material (substrate 8 made of ZERODUR, ULE, and  quartz,  see [000110]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date the claimed invention provide the material choices as taught by Loopstra in the mounting as taught by Farnsworth, because as taught by Loopstra in [000110] the heat generated due to .
Response to Arguments
Applicant’s arguments with respect to claims 23, 35, and 41 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Specifically, Farnsworth is relied upon to teach salient portions of the claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven H Whitesell-Gordon whose telephone number is (571)270-3942.  The examiner can normally be reached on Mon - Fri 9:00 AM - 5:30 PM (MST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Steven Whitesell  Gordon/Primary Examiner, Art Unit 2882